UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 Commission File Number 0-50189 A. Full title of the plan: Crown Cork & Seal Company, Inc. 401(k) Retirement Savings Plan B. Name of issuer of the Securities held pursuant to the plan and the address of its principal executive office: CROWN HOLDINGS, INC. ONE CROWN WAY PHILADELPHIA, PA 19154-4599 INDEX Page(s) Signatures 3 Report of Independent Registered Public Accounting Firm 6 Audited Plan Financial Statements and Additional Information in Accordance with the Financial Reporting Requirements of ERISA 7 – 15 Exhibit 23 – Consent of Independent Registered Public Accounting Firm 16 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 the Benefit Plans Investment Committee has duly caused this annual report to be signed on its behalf by the undersigned hereto duly authorized. Crown Cork & Seal Company, Inc. 401 (k) Retirement Savings Plan By: /s/ Thomas A. Kelly Thomas A. Kelly Senior Vice President and Corporate Controller Date:June 25, CROWN CORK & SEAL COMPANY, INC. 401(k) RETIREMENT SAVINGS PLAN Financial Statements as of and for the years ended December 31, 2008 and 2007 Additional information required for Form 5500 as of December 31, 2008 Crown Cork & Seal Company, Inc. 401(k) Retirement Savings Plan Table of Contents Page(s) Report of Independent Registered Public Accounting Firm 1 Financial Statements Statements of Net Assets Available for Benefits as of December 31, 2008 and 2007 2 Statements of Changes in Net Assets Available for Benefits for the years ended December 31, 2008 and 2007 3 Notes to Financial Statements 4 – 8 Additional Information * Schedule H, Line 4i – Schedule of Assets (Held at End of Year) 9 * Other supplemental schedules required by Section 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. Report of Independent Registered Public Accounting Firm To the Participants and Administrator of the Crown Cork & Seal Company, Inc. 401(k) Retirement Savings Plan: We have audited the accompanying statements of net assets available for benefits of the
